                                                        Case 2:21-cv-00984-CBM-PD Document 10-1 Filed 03/19/21 Page 1 of 2 Page ID #:101



                                                                1   AARON J. MOSS (SBN 190625)
                                                                    AMoss@ggfirm.com
                                                                2   TIFFANY GELOTT (SBN 321951)
                                                                    TGelott@ggfirm.com
                                                                3   LAUREN R. FISHELMAN (SBN 317601)
                                                                    LFishelman@ggfirm.com
                                                                4   GREENBERG GLUSKER FIELDS CLAMAN &
                                                                    MACHTINGER LLP
                                                                5   2049 Century Park East, Suite 2600
                                                                    Los Angeles, California 90067
                                                                6   Telephone: 310.553.3610
                                                                    Fax: 310.553.0687
                                                                7
                                                                    Attorneys for Defendant
                                                                8   NBCUNIVERSAL MEDIA, LLC
                                                                9
                                                                                                  UNITED STATES DISTRICT COURT
                                                               10
                                                                                                 CENTRAL DISTRICT OF CALIFORNIA
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11
                                                                                                          WESTERN DIVISION
                                                               12
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13
                                                               14   JOHN EVANS, an individual,                    Case No. 2:21-cv-00984-CBM-PD
                                                               15                           Plaintiff,            [Hon. Consuelo B. Marshall]
                                                               16   v.                                            [PROPOSED] ORDER GRANTING
                                                                                                                  THE PARTIES’ STIPULATION
                                                               17   NBCUNIVERSAL MEDIA, LLC, a                    AND REQUEST FOR EXTENSION
                                                                    corporation; UNIVERSAL PICTURES               OF TIME FOR DEFENDANT
                                                               18   dba UNIVERSAL CITY STUDIOS,                   NBCUNIVERSAL MEDIA, LLC TO
                                                                    LLC, a corporation; JERRY                     RESPOND TO COMPLAINT
                                                               19   SEINFELD, an individual; STACEY
                                                                    SNIDER, an individual, and DOES 1 to
                                                               20   10, inclusive,
                                                                                                                  Complaint Served: March 3, 2021
                                                               21                           Defendants.
                                                                                                                  Current Response Date: March 24, 2021
                                                               22
                                                                                                                  New Response Date: May 18, 2021
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                    19225-00016/3998438.2                                               [PROPOSED] ORDER
                                                        Case 2:21-cv-00984-CBM-PD Document 10-1 Filed 03/19/21 Page 2 of 2 Page ID #:102



                                                                1            Based on the parties’ stipulation, and with good cause appearing therefor, the
                                                                2   Court hereby GRANTS the parties’ stipulated request for an extension of time for
                                                                3   NBCUniversal Media, LLC to respond to the complaint in this action, such that its
                                                                4   response shall now be due on May 18, 2021, to coincide with the date by which the
                                                                5   remaining defendants in the action are required to respond.
                                                                6
                                                                7   IT IS SO ORDERED.
                                                                8
                                                                9   Dated: March ___, 2021                           _______________________
                                                                                                                     The Hon. Consuelo B. Marshall
                                                               10                                                    United States District Court Judge
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11
                                                               12   Respectfully submitted,
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13
                                                                                                         GREENBERG GLUSKER FIELDS
                                                               14   DATED: March 19, 2021                 CLAMAN & MACHTINGER LLP
                                                               15
                                                               16                                        By:
                                                                                                               AARON J. MOSS (SBN 190625)
                                                               17                                              TIFFANY GELOTT (SBN 321951)
                                                                                                               LAUREN R. FISHELMAN (SBN 317601)
                                                               18                                              Attorneys for Defendant
                                                                                                               NBCUNIVERSAL MEDIA, LLC
                                                               19
                                                               20
                                                                    DATED: March 19, 2021               THE LAW OFFICE OF
                                                               21                                         FAHAD SHARIF, PC
                                                               22
                                                               23
                                                                                                         By:
                                                               24                                              FAHAD SHARIF (SBN 322563)
                                                                                                               ROGER L. WILKERSON, III (SBN
                                                               25                                              327889)
                                                                                                               Attorneys for Plaintiff
                                                               26                                              JOHN EVANS
                                                               27
                                                               28
                                                                    19225-00016/3998438.2                        2                         [PROPOSED] ORDER
